lépublique Démocratique du Congo

Ministère des Affaires Foncières

Direction des Titres Immobiliers

Circonscription Foncière de Tshopo L-
Titres Immobiliers.

Division des
GERS ISANGL-
Annexe
Réf, ,  V/0.M/W6 DG/069/015 DU 29/07/2015 _
| Objet : Projet Contrat d'Emphytéose
Parcelle n° : GR. 704.

Territoire de yahuma.-

n° , Localité Yambula V-

vous signale que votre con

- Frais de consultation

La quittance qui vous Sera
| temps que les deux exemplaires duger
sente lettre, ainsi que la fichgg ie

trat n'interviendra qu'après le paie

être présentée ou transmise en com

Isangi, le 10 mai 2016. / Bond

4 l
À
Ie. 74

N° 24693/MIN/AFFF/CTI/TSHO1/084 J20 16

Transmis copie pour information à :
- Monsieur le Directeur Chef de

Service ____--eS Titres immobiliers __
- Monsieur FAdräinistrateur de
_ Territoire de Yahume=
_- Monsieur le Chef de Division
du Cadastre/ ___ TSHOPO I
à 22 SANG 1 122 «
AS Monsieur le Directeur Général +1
dela Société Plantations & __ _ __  _—
Huileries du Congo, S.A (PHC) F2:
à Kinshasa-

e retourner aèment

l'honneur de vous faire parvenir, SOUS CE pli, avec prière de bien vouloir me |
nés, deux exemplaires du Projet de Contrat d'Emphyteose relatif à la parcelle n° __ SR 7047,
liée dans |E Cermune, Territoire de Yahuma, Localité Yambula VE ———
Le vous occupez en vertu de : Certificat d'Enregistrement Vol. CK.99 Folio132  ____-—
du treize décembre mil neuf cent quarante six-

ment de la somme reprise ci-dessous

t répartie comme suit :

- Prix de référence du terrain FC 84.165,00 Æ | ÈS”

- Taxe d'établissement du contrat AE 1000000ONCPE TERMBRALRSRT
- Taxe de P.V. de mise en valeur F2 FC 13.950,00 FAR ÉTERTEIIMT
- Taxe de Certificat d'enregistrement Qu. EE 7-740,00 LA + LAN EE

| - Note d'usage VRP ARTETE NX
- Frais de mesurage et bornage La ED ss 21.390,00 7 *-VRn he gs 2e
‘ FC 13.950,00

, — — mi ie te _
€ Es ne

ee

PEU - Frais croquis Liré ;
AVES - Occupation provisoire à, LOTS Sa RS ET À

# FA < Er do D/ 5 TELE AN 31/12/2016 . FC 16.833,00
* ALT TOTAL Rasa:
_ A DEDUIRE : montant déjà payé suivant quittance n° | RREV TP RAR sure
X' Van TOTAL RER RRS ST BR RME GR
MA ni int que je vous rie de pen, RauIeI verser en espèces entre les mains du Comptable des Titres

Ts opo I à ISAI pe ou au compte n° 11.050/1524 auprès de la Banque ”

munication enJhè 4
déans le mois de la réceptiqn ee
PSS
LIES

Fo d
ATEN SN f RSS)
4 . Lé “ . . : LR d
& -surance de ma considération distiio SS ñ
£ ÈS
A * Ÿ &:

SR

.
1%
Isangi, le 10 Mai 2016.

MISTERE DES AFFAIRES FONCIERES

JONSRIPTION FONCIERE TSHOPO I N° 2.469.3/MIN/AFF/CTI/TSHO.1/085/2016
MISION DES TITRES IMMOBILIERS
à SANGI Transmis copie pour information à :
tes: 0811480087 — 0810126700 - Monsieur le Comptable Public des Titres
Immobiliers Tshopo | à Isangi.
- Monsieur le Chef de Ressort de la Régie
Provinciale des Recettes de la Province de la
Tshopo à Yahuma
LL PAR PR te S :v
A Monsieur le Directeur Général de la Société
| Plantations et Huileries du Congo S.A (PHC)
fbiet: Projet Contrat à le signature à Kinshasa.
Terrain n°S.R 704

Territoire de YAHUMA

On rat d'emphytéose Monsieur,
Me référant à votre lettre/O.M n° DG/060/015 du 29 juillet 2015
re Terrain inscrit sous le n° SR 704 à usage agricole, situé dans le
us faire parvenir en annexe à la présente, deux exemplaires
vouloir me les renvoyer dûment revêtus de votre signature

ne vous solficitez le titre de propriété pour vot

= &e YAHUMA, localité YAMBULA V, j'ai l'honneur de vo
+ de contrat d'emphytéose tout en vous priant de bien
eue « L'EMPHYTEOTE » accompagnés du bordereau de versement.

Ce contrat est établi aux conditions suivantes :

. Taxe d'établissement contrat : FC 4.650.00
» Taxe croquis + FC 1.860.00
Note d'usage - FC 1.395.00
_ Fraistechniques -FC 930.00
Frais administratifs :FC 465.00
_  TONALAPAYER : FC 9.300.00
DUIRE - Montant déjà payé suivant QUiIttanCe N° D
TOTAL A PAYER ù

Je vous signale que l'intervention de votre contrat est conditionnée

æu payement de l somme détaillée ci dessus, montant que je vous demande de bien vouloir verser en espèces au
_ cœmpœn 00150-1228522-35/CDF ouvert au nom de la Régie Provinciale des Recettes de la Province de la Tshopo à la

Banque Commerciale Du Congo (BCDC) à Kisangani.
Votre désintéressement sera considéré comme la renonciation tacite

qui sera d'ailleurs classée sans suite.
